ELLISON, J.
Plaintiff was the owner of a lot and residence thereon in the city of Excelsior Springs, Mo., a city of the fourth class. The lot fronted fifty feet on Magnolia avenue, which was the only means of access to his residence. He charges that defendant wrongfully and unlawfully excavated the middle thirty feet of the street immediately in front of his house- and lot to a depth of near eight feet, leaving precipitous walls on either side so as to cut off all access to his property, whereby he was damaged in the sum of $1030. He recovered judgment for $500.
It appears that the house was constructed “with reference to and in harmony with the natural surface,” there being no established grade at that time. After-wards, in April, 1905, a grade was established by ordinance which was near four and three-fourths feet below the surface; but the street was not brought to that grade.
Three years afterwards, in July, 1908, a proceeding was begun by the city to “pave” the .street with vitrified brick. A resolution was adopted and published by the city council that it was necessary to “pave” the street. Afterwards, on the 27th of August, 1908, the council passed an ordinance to pave the street. Advertisement for bids for the work under this resolution and ordinance was made and the work was let to Henry Ettenson, who, after committing the grievances complained of, died, and this defendant was made administrator of his estate. He went to work, without entering into a contract and bond, and excavated in front of plaintiff’s lot to a depth of about eight feet, being *485near twice the depth of the grade established in 1905. Then it seems that, concluding the taxbills for the work would be invalid, he abandoned it, and thus the street was left in front of plaintiff’s premises.
Afterwards, in December, 1908, an ordinance was passed changing the grade established in 1905, and fixing it at the grade like that which Ettenson was to make. In July of the next year (1909) the city passed an ordinance for paving the street with oiled macadam. The contract for this paving under the ordinance was afterwards let to another party. The evidence does not show whether he did the work, but presumably he did. At least the street appeared to be paved in about eighteen months after the excavation by Ettenson.
Defendant offered to show the proceedings of the city council under which Ettenson did the grading. These the court excluded, and they were stricken from the answer.
We do not doubt the correctness of the ruling made by the trial court. If the proceedings had been admitted, it would have been necessary for the court to'have instructed the jury that they did not afford any justification to Ettenson.
The defendant, Ettenson' after excavating in front of plaintiff’s property, notified the city in writng that his attorneys had advised him that the tax bills to be issued for the work would be void, and that he would abandon it if the property owners and their wives did not sign a written waiver of illegality. He thereupon did abandon the work, as has been already stated. He very properly concluded that his work was without legal authority, for, aside from any question as to the proceeding to pave the street, not including the grading done by him, it appears that he did the work without any contract or giving bond as required by law, and that he made the cut several feet lower than the established grade. Under the provisions of *486section 9412, Revised Statutes 1909, there was no right to alter the grade of the street from the established grade of 1905', without first ascertaining and paying whatever damage it might be to the abutting property owners. [McQuarter v. St. Joseph, 134 Mo. App. 640.] Now undoubtedly he understood or discovered that he was proceeding without authority of the law and recognizing such illegal action he abandoned the work. If his proceeding had been legal he should not have abandoned it. If illegal, he should not have begun at all and he was a wrongdoer ab initio; or, as stated in argument by plaintiff’s counsel, his act in making the excavation was an inexcusable trespass.
But it is urgently insisted that plaintiff is estopped by having petitioned for the improvement. We think the facts do not show an estoppel. In the first place the petition was addressed to the city after it began the proceedings and, of course, could not have affected its action, and as for its effect upon Ettenson, it was not shown that he even knew of it. But aside from that, the petition was merely for paving and not for a change of the established grade. Under such petition no one would suppose the city would enter upon the paving in a manner which would be void under the law. A petitioner for public work to be thereafter done is not estopped to deny the validity of an ordinance which the city has no authority to pass. [Perkinson v. Hoolan, 182 Mo. 189; McCormick v. Moore, 134 Mo. App. 669; McQuarter v. St. Joseph, supra; and other eases cited in plaintiff’s brief.] The cases relied upon by defendant in this respect are not opposed to those just cited.
It is a part of defendant’s contention under the head of estoppel, that plaintiff was at council meeting when the improvement was discussed and saw the work progress without protest. But there is no evidence that this had anything to do with Ettenson’s illegal. *487or unauthorized acts or that plaintiff knew of the defects making them such. But besides all this, and in addition to the law above stated, it conclusively appears that Ettenson did not rely on plaintiff’s conduct to validate what was invalid, for he announced its invalidity of his own motion and abandoned the work leaving the impassible street for plaintiff to struggle with as best he could.
Nor do we see that the subsequent action of the council in passing an ordinance for the change of grade from that of 1905, an ordinance it should have passed before Ettenson began his work, and the subsequent ordinance for paving with macadam and oil, the letting of a contract therefor to another party, and the payment of the bills therefor by the property owners, including plaintiff, can have any effect on defendant’s trespass:
The end sought by defendant in what he terms his “cross petition,” in two paragraphs, we regard as an absurdity. The only possible excuse Ettenson could have had in cutting into the street, was that he was working under authority of the city, for which he was to be paid in taxbills against property, there being no personal obligation on those who owned the property. Yet it is claimed in this cross petition that the work was necessary and the property could have been held for it and as plaintiff did not pay that for which he was not hable, he should become hable. The second paragraph sets up that the contractor in the subsequent proceeding under which the street was finally paved, was merely a nominal man, that the real man was Ettenson, and that plaintiff’s real estate was benefitted by the “paving and curbing,” and that taxbills could have been issued therefor and would have been but that plaintiff paid the nominal man, and that the reasonable cost of the curbing and paving would have been $300, and that the property would have been hable therefor if plaintiff had not settled with the *488nominal contractor. How any of this could redound to Ettenson we cannot understand.
The instructions on the measure of damages were substantially adopted by defendant. They are certainly liberal to him.
The defendant has put before us a vast deal of complaint against the action of the court. We think all of it untenable, and that the verdict was manifestly for the right party. The judgment will therefore be affirmed.
All concur.